UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana 46321 (Address of principal executive offices) (219) 836-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES R NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,811,352 shares of Common Stock issued and outstanding as of July 31, 2007. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 39 Signature Page 40 Certifications for Principal Executive Officer and Principal Financial Officer Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition June 30, 2007 December 31, 2006 (Unaudited) (Dollars in thousands) ASSETS Cash and amounts due from depository institutions $ 19,614 $ 33,194 Interest-bearing deposits 8,617 20,607 Federal funds sold 8,796 13,366 Cash and cash equivalents 37,027 67,167 Securities available-for-sale, at fair value 270,404 298,925 Investment in Federal Home Loan Bank stock, at cost 23,944 23,944 Loans receivable 808,132 802,383 Allowance for losses on loans (10,624 ) (11,184 ) Net loans 797,508 791,199 Interest receivable 7,106 7,523 Other real estate owned 632 321 Office properties and equipment 19,008 17,797 Investment in bank-owned life insurance 35,652 35,876 Other assets 10,344 10,339 Goodwill and intangible assets 1,267 1,299 Total assets $ 1,202,892 $ 1,254,390 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 887,814 $ 907,095 Borrowed money 170,952 202,275 Advance payments by borrowers for taxes and insurance 6,619 4,194 Other liabilities 9,217 9,020 Total liabilities 1,074,602 1,122,584 Stockholders’ equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized – – Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,845,740 and 11,134,331 shares outstanding 234 234 Additional paid-in capital 191,054 190,825 Retained earnings 95,616 94,344 Treasury stock, at cost; 12,450,364 and 12,164,754 shares (152,752 ) (148,108 ) Treasury stock held in Rabbi Trust, at cost; 127,202 and 124,221 shares (1,672 ) (1,627 ) Unallocated common stock held by Employee Stock Ownership Plan (3,282 ) (3,564 ) Accumulated other comprehensive loss, net of tax (908 ) (298 ) Total stockholders’ equity 128,290 131,806 Total liabilities and stockholders’ equity $ 1,202,892 $ 1,254,390 See accompanying notes. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Unaudited) (Dollars in thousands, except share and per share data) Interest income: Loans $ 14,404 $ 15,326 $ 28,456 $ 30,229 Securities 3,475 3,150 6,998 5,641 Other 605 486 1,681 1,049 Total interest income 18,484 18,962 37,135 36,919 Interest expense: Deposits 6,619 5,009 13,313 9,557 Borrowed money 3,227 5,221 6,660 10,394 Total interest expense 9,846 10,230 19,973 19,951 Net interest income 8,638 8,732 17,162 16,968 Provision for losses on loans 126 173 313 558 Net interest income after provision for losses on loans 8,512 8,559 16,849 16,410 Non-interest income: Service charges and other fees 1,670 1,710 3,239 3,312 Card-based fees 380 335 722 653 Commission income 36 55 67 117 Security gains(losses), net (1 ) – 10 (127 ) Other asset gains (losses), net other assets (1 ) 47 10 48 Income from bank-owned life insurance 403 396 808 788 Other income 206 286 446 475 Total non-interest income 2,693 2,829 5,302 5,266 Non-interest expense: Compensation and employee benefits 4,407 5,196 9,662 10,219 Net occupancy expense 694 652 1,447 1,314 Professional fees 390 413 960 764 Data processing 566 678 1,129 1,351 Furniture and equipment expense 566 541 1,100 968 Marketing 190 391 401 589 Amortization of core deposit intangibles 17 17 33 33 Other general and administrative expenses 1,239 1,353 2,604 2,730 Total non-interest expense 8,069 9,241 17,336 17,968 Income before income taxes 3,136 2,147 4,815 3,708 Income tax expense 855 526 1,221 778 Net income $ 2,281 $ 1,621 $ 3,594 $ 2,930 Per share data: Basic earnings per share $ 0.22 $ 0.15 $ 0.34 $ 0.26 Diluted earnings per share 0.21 0.14 0.33 0.25 Cash dividends declared per share 0.12 0.12 0.24 0.24 Weighted-average shares outstanding 10,591,194 11,128,443 10,658,477 11,254,182 Weighted-average diluted shares outstanding 10,903,740 11,482,560 10,969,991 11,615,231 See accompanying notes. 4 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Changes in Stockholders' Equity Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock Unallocated Common Stock Held By ESOP Unearned Common Stock Acquired By RRP Accumulated Other Compre-hensive Loss Total (Unaudited) (Dollars in thousands, except per share data) Balance at January 1,2006 $ 234 $ 190,402 $ 94,379 $ (136,229 ) $ (4,762 ) $ (111 ) $ (1,546 ) $ 142,367 Net income – – 2,930 – 2,930 Other comprehensive loss, net of tax: Change in unrealized loss on available-for-sale securities, net of reclassification adjustment (1,814 ) (1,814 ) Total comprehensive income 1,116 Purchase of treasury stock – – – (10,406 ) – – – (10,406 ) Cumulative effect of change in accountingfor Rabbi Trust shares – – (92 ) (1,609 ) – – – (1,701 ) Net purchases of Rabbi Trust shares – – – (46 ) – – – (46 ) Shares earned under ESOP – 278 – – 599 – – 877 Reclassification of unearned compensation to additional paid-in capital upon the adoption of SAFS 123(R) – (111 ) – – – 111 – – Amortization of award under RRP – 48 – 48 Exercise of stock options – (393 ) – 2,476 – – – 2,083 Tax benefit related to stock options exercised – 298 – 298 Dividends declared on common stock ($0.24 per share) – – (2,694 ) – (2,694 ) Balance at June 30, 2006 $ 234 $ 190,522 $ 94,523 $ (145,814 ) $ (4,163 ) $ – $ (3,360 ) $ 131,942 Balance at January 1, 2007 $ 234 $ 190,825 $ 94,344 $ (149,735 ) $ (3,564 ) $ – $ (298 ) $ 131,806 Net income – – 3,594 – 3,594 Other comprehensive loss, net of tax: Change in unrealized loss on available-for-sale securities, net of reclassification adjustment (610 ) (610 ) Total comprehensive income 2,984 Purchase of treasury stock – – – (6,493 ) – – – (6,493 ) Net purchases of Rabbi Trust shares – – – (45 ) – – – (45 ) Shares earned under ESOP – 135 – – 282 – – 417 Amortization of award under RRP – 48 – 48 Cumulative change in accounting principle under the adoption of FIN48 – – 240 – 240 Exercise of stock options – (157 ) – 1,849 – – – 1,692 Tax benefit related to stock options exercised – 203 – 203 Dividends declared on common stock ($0.24 per share) – – (2,562 ) – (2,562 ) Balance at June 30, 2007 $ 234 $ 191,054 $ 95,616 $ (154,424 ) $ (3,282 ) $ – $ (908 ) $ 128,290 See accompanying notes. 5 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Cash Flows SixMonths Ended June 30, 2007 2006 (Unaudited) (Dollars in thousands) OPERATING ACTIVITIES Net income $ 3,594 $ 2,930 Adjustments to reconcile net income to net cash provided byoperating activities: Provision for losses on loans 313 558 Depreciation and amortization 834 734 Premium amortization on the early extinguishment of debt 2,628 5,123 Net premium amortization on securities available-for-sale (327 ) (188 ) Deferred income tax expense 1,307 5 Amortization of cost of stock benefit plans 465 925 Proceeds from sale of loans held-for-sale 4,309 4,895 Origination of loans held-for-sale (5,849 ) (5,081 ) Net realized (gains) losseson sale of securities available-for-sale (10 ) 127 Net realized gainson sale of other assets (10 ) (48 ) Increase in cash surrender value of bank-owned lifeinsurance (808 ) (788 ) Increasein other assets (1,628 ) (2,492 ) Increase in other liabilities 2,021 17,041 Net cash provided by operating activities 6,839 23,741 INVESTING ACTIVITIES Securities: Proceeds from sales 20,341 21,067 Proceeds from maturities and paydowns 48,438 9,736 Purchases (40,919 ) (115,766 ) Net loan (fundings)and principal payments received (6,495 ) 61,543 Proceeds from sale of loans and loan participations 414 5,776 Proceeds from sale of other real estate owned 442 291 Proceeds from bank-owned life insurance 1,032 – Purchases of property and equipment (2,013 ) (1,333 ) Disposal of property and equipment – 98 Net cash provided by (used for) investing activities 21,240 (18,588 ) FINANCING ACTIVITIES Proceeds from exercises of stock options 1,692 2,083 Tax benefit from exercises of nonqualified stock options 203 298 Dividends paid on common stock (2,689 ) (2,871 ) Purchase of treasury stock (6,493 ) (10,406 ) Net purchase of Rabbi Trust shares (45 ) (46 ) Net (decrease)increase in deposit accounts (19,361 ) 9,794 Net increase (decrease) in advance payments by borrowers for taxes and insurance 2,425 (454 ) Net increase in other short-term borrowings 1,120 28,584 Repayments ofFederal Home Loan Bank debt (35,071 ) (10,067 ) Net cash flows (used for) provided by financing activities (58,219 ) 16,915 Net (decrease) increase in cash and cash equivalents (30,140 ) 22,068 Cash and cash equivalents at beginning of period 67,167 24,177 Cash and cash equivalents at end of period $ 37,027 $ 46,245 Supplemental disclosures: Loans transferred to real estate owned $ 783 $ 5,316 Cash paid for interest on deposits 13,304 9,582 Cash paid for interest on borrowings 6,740 5,314 Cash paid for taxes 300 520 See accompanying notes. 6 table of contents CFS BANCORP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Financial Statements Presentation The condensed consolidated financial statements of CFS Bancorp, Inc. (including its consolidated subsidiaries, the Company) as of June 30, 2007 and for the six months ended June 30, 2007 and June 30, 2006 are unaudited; however, the financial information reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position, results of operations and cash flows of the Company for the interim periods.The financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results expected for the full year ending December 31, 2007.The accompanying condensed consolidated financial statements do not include information or footnotes necessary for a complete presentation of financial condition, results of operations or cash flows in accordance with U.S. generally accepted accounting principles.The June 30, 2007 condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2006 included in the Company’s Annual Report on Form 10-K. The Company’s condensed consolidated statement of condition as of December 31, 2006 has been derived from the audited consolidated statement of condition as of that date. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates, judgments or assumptions that could have a material effect on the carrying value of certain assets and liabilities.These estimates, judgments and assumptions affect the amounts reported in the condensed consolidated financial statements and the disclosures provided.The determination of the allowance for losses on loans and the accounting for income taxes are highly dependent on management’s estimates, judgments and assumptions where changes in those estimates and assumptions could have a significant impact on the financial statements. Some items in the prior period financial statements were reclassified to conform to the current period’s presentation. 2.Share-Based Compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123(R), Share-Based Payment (SFAS 123(R)).SFAS 123(R) addresses all forms of share-based payment awards, including shares under employee stock purchase plans, stock options, restricted stock and stock appreciation rights.SFAS 123(R) requires all share-based payments to be recognized as expense, based upon their fair values, in the financial statements over the vesting period of the awards.The Company has elected the modified prospective application. 7 table of contents Since all of the stock options granted by the Company vested prior to January 1, 2006, the Company did not record any compensation expense related to its stock options for the three or six months ended June 30, 2007 and 2006. Prior to the adoption of SFAS 123(R), unearned compensation related to the Company’s Recognition and Retention Plan (RRP) was classified as a separate component of stockholders’ equity.In accordance with the provisions of SFAS 123(R), on January 1, 2006, the remaining balance of the Company’s unearned common stock related to the RRP was reclassified as additional paid-in capital on the Company’s statement of financial condition. Stock Options Under the Company’s stock option plans, shares of Company common stock are reserved for grant in the form of incentive and non-qualified stock options to directors, officers, and employees. The dates the stock options are first exercisable and expire are determined by the Compensation Committee of the Company’s Board of Directors at the time of the grant. The exercise price of the stock options is equal to the fair market value of the common stock on the grant date.All of the Company’s options are fully vested.The Company did not grant any options during the six months ended June 30, 2007 and 2006. The following table presents the activity related to options under the Company’s stock option plans for the six months ended June 30, 2007.The number of shares presented is in thousands. Number of Shares Weighted-Average Exercise Price Options outstanding at January 1, 2007 1,496 $ 12.09 Granted – – Exercised (152 ) 11.16 Forfeited – – Options outstanding at June 30, 2007 1,344 12.20 Options exercisable at June 30, 2007 1,344 12.20 For stock options outstanding at June 30, 2007, the range of exercise prices was $8.19 to $14.76 and the weighted-average remaining contractual term was 4.6 years. At June 30, 2007, the aggregate intrinsic value of options outstanding totaled $3.2 million.This value represents the difference between the Company’s closing stock price on the last day of trading for the six months ended June 30, 2007 and the exercise price multiplied by the number of in-the-money options assuming all option holders had exercised their stock options on June 30, 2007. The aggregate intrinsic value of options exercised during the six months ended June 30, 2007 and 2006 was $555,000 and $916,000, respectively.The exercise of options during the same period resulted in cash receipts of $1.7 million and $2.1 million and a tax benefit of $203,000 and $298,000, respectively, which was recorded as an increase to equity. The Company reissues treasury shares to satisfy option exercises. 8 table of contents Recognition and Retention Plan In February 1999, the Company, with shareholder approval, established the RRP, which is a stock-based incentive plan, and a stock option plan.The Bank contributed $7.5 million to the RRP to purchase an aggregate total of 714,150 shares of Company common stock.At January 1, 2006, all shares had been granted under this plan. The shares granted in the RRP vest to the participants at the rate of 20% per year.As a result, expense for this plan is recorded over a 60-month period from the date of grant and is based on the market value of the Company’s stock as of that date.The remaining unamortized cost of the RRP is reflected as a reduction in stockholders’ equity.At June 30, 2007, the remaining unamortized cost of the RRP totaled $38,000.The majority of the cost is expected to be recognized over the next twelve months.The total grant date fair value of shares vested during the six months ended June 30, 2007 was $48,000. The following table presents the activity for the RRP for the six months ended June 30, 2007. Number of Shares Weighted-Average Grant-Date Fair Value Unvested at December 31, 2006 7,115 $ 13.84 Granted – – Vested (3,505 ) 13.83 Forfeited – – Unvested as of June 30, 2007 3,610 $ 13.85 3.Other Comprehensive Loss The related income tax effect and reclassification adjustments to the components of other comprehensive loss for the periods indicated are as follows: Six Months Ended June 30, 2007 2006 (Dollars in thousands) Unrealized holding losses arising during the period: Unrealized net securities losses $ (989 ) $ (3,051 ) Related tax benefit 386 1,159 Net (603 ) (1,892 ) Less:reclassification adjustment for net gains (losses) realized during the period: Realized net securities gains (losses) 10 (127 ) Related tax (expense) benefit (3 ) 49 Net 7 (78 ) Total other comprehensive loss $ (610 ) $ (1,814 ) 9 table of contents 4.Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share for the periods presented: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Dollars in thousands, except per share data) Net income $ 2,281 $ 1,621 $ 3,594 $ 2,930 Weighted-average common shares outstanding 10,591,194 11,128,443 10,658,477 11,254,182 Weighted-average common share equivalents (1) 312,546 354,117 311,514 361,049 Weighted-average common shares and common share equivalents outstanding 10,903,740 11,482,560 10,969,991 11,615,231 Basic earnings per share $ 0.22 $ 0.15 $ 0.34 $ 0.26 Diluted earnings per share 0.21 0.14 0.33 0.25 (1) Assumes exercise of dilutive stock options, a portion of the unearned awards under the RRP and treasury shares held in Rabbi Trust accounts. The Company did not have any anti-dilutive options during the three months ended June 30, 2007.For the six months ended June 30, 2007, the Company had an average of 10,000 anti-dilutive options.The Company had an average of 20,000 and 119,000 anti-dilutive options for the three and six months ended June 30, 2006, respectively.The anti-dilutive options were not included in the above earnings per share calculations. 5. Change in Accounting Principle The Company adopted the provisions of the Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, on January 1, 2007.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.As a result of the implementation of FIN 48, no material reserves for uncertain income tax positions have been recorded; however, the Company reduced its reserves for certain tax positions by $240,000.This reduction was recorded as a cumulative effect adjustment to equity. The Company files income tax returns in the U.S. federal, Indiana, and Illinois jurisdictions.With few exceptions, the Company is no longer subject to U.S. federal, state and local examinations by tax authorities for years before 2003. The Company’s policy for recording interest and penalties associated with audits is to record these items as a component of income tax expense in the consolidated statement of income.For the six months ended June 30, 2007, the Company did not record any expense associated with interest or penalties. 10 table of contents 6. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements required under other accounting pronouncements, but does not change existing guidance as to whether an instrument is carried at fair value.Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.Earlier application is encouraged provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year.The Company does not expect the adoption of SFAS No. 157 to have a material impact on its financial condition or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 which will permit entities to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis (the Fair Value Option).The Fair Value Option permits all entities to choose to measure eligible items at fair value at specified election dates.An entity will be required to report unrealized gains and losses on items for which the Fair Value Option has been elected in earnings at each subsequent reporting date.SFAS No. 159 is expected to improve financial reporting by providing entities with the opportunity to mitigate volatility without having to apply complex hedge accounting provisions and is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS No. 157, Fair Value Measurements.The Company has not yet made a determination if it will elect to apply the options available in SFAS No. 159. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements Certain statements contained in this Form 10-Q, in other filings made by the Company with the U.S. Securities and Exchange Commission (SEC), and in the Company’s press releases or other stockholder communications, are forward-looking statements, as that term is defined in U.S. federal securities laws.Generally, these statements relate to business plans or strategies, projections involving anticipated revenues, earnings, profitability or other aspects of operating results or other future developments in the Company’s affairs or the industry in which it conducts business. Forward-looking statements may be identified by reference to a future period or periods or by the use of forward-looking terminology such as “anticipate,” “believe,” “expect,” “intend,” “plan,” “estimate,” “would be,” “will,” “intends to,” “project”or similar expressions or the negative thereof. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The Company also advises readers that various factors, including regional and national economic conditions, changes in levels of market interest rates, credit and other risks which are inherent in the Company’s lending and investment 11 table of contents activities, legislative changes, changes in the cost of funds, changes in the demand for loan products and financial services, unexpected legal developments, changes in accounting principles, and competitive and regulatory factors, could affect the Company’s financial performance and could cause the Company’s actual results for future periods to differ materially from those anticipated or projected.For further discussion of risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements see “Part II. Item 1A.Risk Factors” of this Form 10-Q as well as “Part I. Item 1A.Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.Such forward-looking statements are not guarantees of future performance.The Company does not undertake, and specifically disclaims any obligation, to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statements. Overview The Company’s net income for the three and six months ended June 30, 2007 increased 41% and 23%, respectively, to $2.3 million and $3.6 million, respectively, from the comparable 2006 periods reflecting an improved net interest margin and reduced operating costs.Diluted earnings per share for the 2007 periods increased 50% and 32% to $0.21 and $0.33, respectively, when compared to the same 2006 periods. The Company’s net interest margin expanded to 3.01% and 2.97%, respectively, for the three and six months ended June 30, 2007 from 2.93% and 2.88% for the comparable 2006 periods.The increases were primarily a result of higher rates earned on interest-earning assets coupled with a reduction in the cost of borrowed money due to decreases in the amortization of the deferred premium on the early extinguishment of the Company’s Federal Home Loan Bank (FHLB) debt (Premium Amortization).Partially offsetting these increases was an increase in the cost of deposits as a result of higher market interest rates during 2007. The Company reduced its operating expenses to $8.1 million and $17.3 million, respectively, for the three and six months ended June 30, 2007 from $9.2 million and $18.0 million, respectively, for the comparable 2006 periods.These reductions resulted in the improvement in the Company’s efficiency ratio to 71.2% and 77.2%, respectively, for the 2007 periods from 80.0% and 80.8% for the comparable 2006 periods.The Company’s core efficiency ratios were 64.0% and 69.2% for the three and six months ended June 30, 2007, improvements from 65.7% and 65.5% for the comparable 2006 periods. Total loans receivable were $808.1 million at June 30, 2007 compared to $802.4 million at December 31, 2006.During the six months ended June 30, 2007, the Company had total loan fundings and purchases of $181.2 million which were offset by $173.9 million of loan repayments and sales.The amount of loan repayments and sales for the 2007 period decreased from the higher level of repayments experienced during 2006. While concerns are rising in the financial institutions industry regarding sub-prime lending, the Company has limited exposure to these types of loans.At June 30, 2007, the Company’s retail loan portfolio includes $19.0 million, of loans to borrowers who meet its internal guidelines of a sub-prime retail borrower, which is primarily determined by the borrowers’ credit scores at the time of approval.The average balance per loan for these loans is $58,000.Of the total retailloans 12 table of contents considered by the Company to be sub-prime, over 92% are current in their payments at June 30, 2007. During the second quarter of 2007, the Company repaid $35.0 million of maturing FHLB debt by utilizing excess liquidity as well as through $20.3 million of sales of its available-for-sale securities.As a result of the reduction in outstanding balances and the related decrease in Premium Amortization, the Company anticipates its cost of borrowings to decrease over the remainder of the year. Critical Accounting Policies The Company’s consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles (GAAP), which require the Company to establish various accounting policies.Certain of these accounting policies require management to make estimates, judgments or assumptions that could have a material effect on the carrying value of certain assets and liabilities.The estimates, judgments and assumptions used by management are based on historical experience, projected results, internal cash flow modeling techniques and other factors which management believes are reasonable under the circumstances. The Company’s significant accounting policies are presented in Note 1 to the consolidated financial statements included in “Item 8. Financial Statements and Supplementary Data” of its Annual Report on Form 10-K for the year ended December 31, 2006.These policies, along with the disclosures presented in the notes to the Company’s unaudited financial statements included in Item 1 of this Form 10-Q and in this management’s discussion and analysis, provide information on the methodology used for the valuation of significant assets and liabilities in the Company’s financial statements.Management views critical accounting policies to be those that are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements.Management currently views the determination of the allowance for losses on loans and the accounting for income taxes to be critical accounting policies. Allowance for Losses on Loans.The Company maintains an allowance for losses on loans at a level management believes is sufficient to absorb credit losses inherent in the loan portfolio.The allowance for losses on loans represents the Company’s estimate of probable incurred losses in the loan portfolio at each statement of condition date and is based on the review of available and relevant information. One component of the allowance for losses on loans contains allocations for probable inherent but undetected losses within various pools of loans with similar characteristics pursuant to Statement of Financial Accounting Standards (SFAS) No. 5,
